Warner, J.,
dissenting.
I dissent from the judgment of this Court reversing the judgment of the Court below: First, because Chambliss is not entitled to a homestead in the land as against his creditors whose debts were contracted prior to the passage of the Homestead Act, for the reasons stated in my dissenting opinion in the case of Hardeman vs. Downer, decided during the present term of this Court. Second, if the Homestead Act was Constitutional and valid as against the prior contracts of Chambliss, the judgment held by Phelps for the purchase-money of. the land, was a valid subsisting lien thereon, as well as his mortgage lien upon the land, both of which created an “ encumbrance ” which Chambliss was bound to discharge before he is entitled to his homestead under the Act, for the reasons stated in the case of Kelly vs. Stephens & Connell, executors, etc., decided during the present term. Phelps’ judgment was not dormant, for the reasons stated in my dissenting opinion in the case of Battle vs. Shivers.
In the case of Kelly vs. Stephens the mortgage “encumbrance” of the plaintiff was recognized, and enforced against the homestead claimed by Kelly, by the unanimous judgment of this Court, but for different reasons. Perhaps it is owing to the want of proper discrimination, but I have not been able to discover any difference in principle between the encumbrance created upon the homestead of Chambliss, by Phelps’ mortgage, and that created on the homestead of Kelly by Stephens’ mortgage. Both were executed prior to the passage of the Homestead Act, and both were encumbrances upon the land claimed as a homestead. The majority of the Court hold in this case, as I understand their ruling, that a'judgment obtained against the party claiming a homestead, (unless it be for the purchase-money of the land) prior to the passage of the Homestead Act, either on the foreclosure of a mortgage, or otherwise, cannot be enforced against the homestead. But in the case of Kelly vs. Stephens, before *392cited, a judgment on the foreclosure of a mortgage made prior to the passage of the Homestead Act, was enforced against .the homestead, and held to be an “ encumbrance ” thereon, and rightly so held, in my judgment. Surely Phelps ought to have the same rule applied to him in this case, so far as it respects his mortgage, as was applied to the plaintiff in that ease. What are the facts in regard to Phelps’ mort- ’ gage? The mortgage of Phelps is dated the 8th day of November, 1858, and had been foreclosed by the judgment of the Court. What are the facts in relation to Stephens’ mortgage ? The mortgage held by Stephens was executed on the 3d day of May, 1859, and foreclosed by the judgment of the Court. It also appears from the record, .in Stephens’ case, that in 1859 one Harrison had a judgment against Kelly, and was about to sell his land in satisfaction thereof, when Thomas W. Thomas loaned Kelly the money to pay off' said'judgment, took his note and a mortgage on his land to secure the payment of the note given for the money borrowed of Thomas. Afterwards, Thomas W. Thomas assigned the note and mortgage to James Thomas, the plaintiff’s testator.
The transaction between Kelly and Thomas W. Thomas does not differ in principle from any other similar transaction where money is borrowed, a note given, and a mortgage executed upon land to secure the payment of- that note. But it is said the money borrowed by Kelly, from Thomas, ivas applied to the payment of Harrison’s judgment, which, at that time, created an encumbrance on the land. The reply is, that the money belonged to Kelly, and he had the right to appropriate it that way, or in any other manner he might think proper. Thomas, however, took a new security for his money, a new encumbrance on the land for the security of his debt, no way different in principle from the encumbrance held by Phelps on the land of Chambliss, to secure the payment of his debt. But as I understand the ruling of the majority oí the Court in this case, if Thomas had advanced the money due on Harrison’s judgment to him, and taken an assignment of that judgment, and had kept the *393same open and in full force as a valid subsisting judgment, he could not now enforce that judgment as an encumbrance against the homestead under the provisions of the Constitution of 1868. If Harrison’s judgment was an encumbrance on the land, at the time the money was loaned by Thomas to Kelly, then it would be an encumbrance on the land now, had it been unpaid and kept in full force and effect as a valid subsisting judgment, either in the hands of Harrison or his assignee. In Stephens’ case this Court held that the mortgage creditor who took a new security and a new incumbrance oh the land, of inferior dignity, to that held by Harrison, the judgment creditor, can enforce his encumbrance against the homestead, but in this case the majority of the Court hold, that the original judgment creditor could not have done so if he' had made the attempt, with his judgment open and unsatisfied.
How Thomas W. Thomas and his assignees, according to the facts in that case, could stand in any better condition as to the enforcement of their encumbrance against the homestead created by the act of the parties, than a judgment creditor whose encumbrance on the land is created by law, is beyond my limited comprehension. If Harrison’s judgment against Kelly was an “ encumbrance ” on his land claimed as a homestead, at the time Thomas loaned him the money to remove it, then that same judgment, if open and unsatisfied in the hands of Harrison now, would be an “ encumbrance ” on the land claimed as a homestead. If that same judgment being in the hands of Harrison, as a judgment creditor of Kelly, would not now be an “ encumbrance ” on the land claimed • as a homestead, then it was not an “ encumbrance ” on the land claimed as a homestead at the time Thomas loaned Kelly the money to remove it. If the judgment was an “ encumbrance ” on the land claimed as a homestead at the time Thomas loaned' Kelly the money to remove it, then, most unquestionably, it would have been an “ encumbrance ” on the land claimed as a homestead, had Harrison continued to have held that judgment open and unsatisfied, and was now attempting to enforce it in his own right as a judgment cred*394ifcor against Kelly’s homestead. A judgment, in favor of a creditor against the debtor, is an “encumbrance” on the land of the debtor claimed as a homestead, or it is not. If Harrison’s judgment against Kelly was an “ encumbrance ” on his land claimed by him as a homestead, and after the removal of which the homestead was liable to the claim of Thomas or his assignees, then the land of all judgment debtors claimed as homesteads, is liable for the removal of all similar “encumbrances;” for the only “encumbrance” that it is pretended that Thomas loaned the money to remove in that ease, was an “ encumbrance” created' by a judgment against the defendant, Kelly, who claimed a homestead on the land. I am of the opinion that the judgment of the Court below should be affirmed. /